Name: Council Regulation (EEC) No 3886/89 of 11 December 1989 amending Regulation (EEC) No 2392/89 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  foodstuff;  consumption
 Date Published: nan

 Avis juridique important|31989R3886Council Regulation (EEC) No 3886/89 of 11 December 1989 amending Regulation (EEC) No 2392/89 laying down general rules for the description and presentation of wines and grape musts Official Journal L 378 , 27/12/1989 P. 0012 - 0013 Finnish special edition: Chapter 3 Volume 31 P. 0008 Swedish special edition: Chapter 3 Volume 31 P. 0008 COUNCIL REGULATION (EEC) No 3886/89 of 11 December 1989 amending Regulation (EEC) No 2392/89 laying down general rules for the description and presentation of wines and grape musts THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Article 72 (1) thereof, Having regard to the proposal from the Commission, Whereas, bearing in mind the judgment of the Court of Justice of the European Communities in Case 311/87 concerning the use of the term ´Erzeugerabfuellung' (3), it is appropriate for some clarification to be given, in Regulation (EEC) No 2392/89 (4), of the rules governing the indication, on the labelling of a table wine or of a quality wine produced in a specified region, that the wine was bottled at the production stage; whereas, with regard to groups of vineyards, such a statement presupposes that the various stages of production have been carried out, at least as from the grape-pressing stage, under the control of the producer; whereas, therefore, the statement in question should be allocated to a group of vineyards only if it has itself carried out the winemaking process of the wine covered by that statement or if it has bottled a wine made from the wine of one of its members; Whereas, in order to avoid all ambiguity in the application of Council Directive 85/339/EEC of 27 June 1985 on containers of liquids for human consumption (5), in particular as regards the provisions relating to recycling and refilling, it should be specified in Article 38 of Regulation (EEC) No 2392/89 that the descriptions, signs and marks which appear on the containers in compliance with the provisions of that Directive do not form part of the labelling of wines and grape musts, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2392/89 is hereby amended as follows: 1. Article 2 (3) (f) is replaced by the following: ´(f) a statement that the wines were bottled: (6) OJ No L 84, 27. 3. 1987, p. 1. (7) OJ No L 128, 11. 5. 1989, p. 31. (8) OJ No C 300, 25. 11. 1988, p. 8. (9) OJ No L 232, 9. 8. 1989, p. 13. (10) OJ No L 176, 6. 7. 1985, p. 18. - either at the vineyard where the grapes used were harvested and made into wine, or - in a group of vineyards, provided that the wine in question was produced by the vineyards belonging to that group or by the group itself, from grapes or must produced in those vineyards, or - in an undertaking situated in the wine-growing area indicated, with which the vineyards where the grapes used were harvested are connected as members of a group of vineyards and which made wine from the said grapes'; 2. Article 11 (2) (q) is replaced by the following: ´(q) a statement that the wines were bottled: - either at the vineyard where the grapes used were harvested and made into wine, or - in a group of vineyards, provided that the wine in question was produced by the vineyards belonging to that group or by the group itself, from grapes or must produced in those vineyards, or - in an undertaking situated in the specified region indicated or in the immediate vicinity of that region, with which the vineyards where the grapes used were harvested are connected as members of a group of vineyards, and which made wine from the said grapes;'; 3. the following indent is added to the second subparagraph of Article 38 (1): ´are laid down by the provisions of the Member States in the framework of the application of Council Directive 85/339/EEC of 27 June 1985 on containers of liquids for human consumption (*). (*) OJ No L 176, 6. 7. 1985, p. 18.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, Article 1, points 1 and 2, shall apply from 1 March 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1989. For the Council The President H. NALLET